Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 12, 2016

                                     No. 04-16-00304-CV

                     PLATINUM RECOVERY & RECYCLING, LLC,
                                  Appellant

                                               v.

                           A-1 SPECIALIZED SERVICES, INC.,
                                       Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 12-1428-CV
                         The Honorable William Old, Judge Presiding


                                        ORDER
        Appellee’s brief was due August 8, 2016. Neither the brief nor a motion for extension of
time has been filed. We order appellee A-1 Specialized Services, Inc.’s brief due August 22,
2016. If the brief is not filed by the date ordered, we may order the case submitted without a
brief from appellee.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court